                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

 REGINALD DAVIS                                                                 PLAINTIFF

 v.                               Case No.: 4:19-cv-643-LPR

 PULASKI COUNTY ARKANSAS, et al.                                             DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order filed today and Orders previously filed in this case, it is

CONSIDERED, ORDERED, and ADJUDGED that judgment be entered in favor of Pulaski

County, Sheriff Eric Higgins, Debra Ann Dillard, Nicole Nelson, and Andrew McEwen on all

claims asserted against them; that judgment be entered in favor of Deirdra Vester and Turn Key

Health Clinics, LLC on the medical malpractice claims asserted against them; and that all other

claims in the case be dismissed without prejudice.

       IT IS SO ADJUDGED this 8th day of July 2021.



                                                     _________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
